DeCourcy, J.
The plaintiff’s due care is not questioned. Upon the issue of the defendant’s negligence the following facts were in evidence. At about 5.30 p. m., on December 2, 1908, the defendant’s two horses attached to a mail wagon were left unattended at the side of the post office building on Water Street in Boston. They were not hitched to any post, nor secured by any weight or otherwise; and no driver appeared upon the scene until about five minutes after the accident. As the plaintiff was walking along the middle of the sidewalk the horses swerved from where they were standing on the street and the plaintiff was struck by one of them and thrown against the building. This evidence entitled the plaintiff to go to the jury. Southworth v. Old Colony & Newport Railway, 105 Mass. 342. Carey v. Milford & Uxbridge Street Railway, 193 Mass. 161.
New trial ordered.